Order, Supreme Court, New York County, entered May 6, 1974, which awarded temporary alimony to plaintiff and denied plaintiff’s application for counsel fees with leave to renew before the trial court, unanimously modified, on the law and the facts and in the exercise of discretion, to the extent of reducing the award of temporary alimony to $400 per *751week and granting plaintiff a counsel fee of $2,000, payable one half within 20 days after service of a copy of the order to be entered hereon, with notice of entry, and the balance when the case first appears upon the Trial Calendar for trial; and except as so modified the order is otherwise affirmed, without costs or disbursements. In view of the foregoing disposition, the appeal from the order entered September 24, 1974, denying plaintiff’s motion for a renewal or reargument, is unanimously dismissed as academic, without costs and without disbursements. Upon the record before us, giving due consideration to all the relevant circumstances, the award of temporary alimony was excessive and should be reduced to the extent indicated herein. Moreover, it appears that the plaintiff was entitled to counsel fees to enable her to prosecute the action. We emphasize, again, that any seeming inequity in a temporary order of alimony, based upon conflicting affidavits, is to be remedied by a speedy trial, where the true facts as to the finances and standard of living of the parties can be ascertained. (Gross v. Gross, 44 A D 2d 806.) Moreover, the reduced award of temporary alimony should have no effect upon the Trial Justice- in the determination as to grant of permanent alimony or the amount thereof, which determination should rest upon the evidence adduced at the trial. Concur — MeGivern, P. J., Nunez, Kupferman, Murphy and Tilzer, JJ.